FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       October 17, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
MARY E. FERGUSON,

             Plaintiff-Appellant,

v.                                                        No. 13-3009
                                                 (D.C. No. 2:11-CV-02563-JTM)
ERIC K. SHINSEKI, in his official                           (D. Kan.)
capacity as Secretary of Veteran Affairs,
United States Department of Veteran
Affairs,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before HARTZ, BALDOCK, and GORSUCH, Circuit Judges.


      Mary Ferguson worked in food service and later drove tractors for the

Department of Veterans’ Affairs in Leavenworth, Kansas. When she applied for but

didn’t win a different job — as a “maintenance mechanic leader” responsible for

various plumbing, electrical, and mechanical building systems — she sued, alleging


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
that the VA had discriminated against her on the basis of sex. When the undisputed

record presented at summary judgment revealed that Ms. Ferguson just wasn’t

qualified for the job, the district court entered judgment for the VA. Ms. Ferguson

asks us to undo this result, but we cannot.

      Following its usual practice, the VA’s Human Resources department sought to

“sanitize” all applications for the mechanic leader job so each might be evaluated

anonymously. The department then chose two subject matter experts, John Metz and

Shawn Scanlon, to review and rate the applications, along with a representative from

Human Resources. Though the applications didn’t have names on them, Scanlon and

Metz apparently could identify many of the applicants (including Ms. Ferguson and

several of her coworkers) because of the information the applications contained.

Even so, Scanlon and Metz told Human Resources that they believed they could

evaluate all the applicants fairly and they proceeded on their way.

      The job announcement listed six “job elements” against which the applications

were to be judged. The first was a “screen-out element” — an “element” an applicant

had to satisfy to qualify for any further consideration. This element stated that the

applicant had to have “the ability to lead general maintenance mechanics and the

other trades as required.” After reviewing Ms. Ferguson’s application — an

application that gave little indication of her qualifications for overseeing the

maintenance of building systems — Scanlon and Metz gave her a “screen-out score”




                                          -2-
of 1 out of 5. Because of this, she was deemed unqualified for the position and

disqualified. The same thing happened to three male applicants.

      At some point, though, one of these male applicants complained about his “not

qualified” rating. In response, Metz and Scanlon took a fresh look at each

disqualified application. This time they decided Ms. Ferguson’s work in food service

required a degree of leadership skills, even if the job wasn’t strictly related to

building systems, and on this basis increased her initial “screen-out” score to 2.

Under Human Resources procedures, that score, in turn, meant her application now

had to be evaluated against the remaining five elements. Metz and Scanlon

proceeded to do just that, examining Ms. Ferguson’s application for evidence

suggesting she possessed knowledge of tools used in building maintenance; the

ability to interpret blueprints and shop drawings; knowledge of technical and

construction practices; and knowledge about the assembly and repair of the relevant

equipment systems. In the end, they found that Ms. Ferguson’s application evinced

almost no evidence of any of this and gave her a total score of only 10 (again using

the 1-5 scale for each question). For a candidate to proceed for further evaluation

after scoring against all elements, a minimum total score of 12 was required. So Ms.

Ferguson’s application again failed.

      To establish a triable claim of sex discrimination under Title VII by means of

circumstantial evidence (the road Ms. Ferguson seeks to travel on the evidence before

us) a plaintiff must begin by showing a “prima facie case” of discrimination. A


                                           -3-
prima facie case of discrimination requires proof of three things: (1) the plaintiff

belongs to a protected class; (2) she applied to a position for which she was qualified;

and (3) she was rejected under circumstances giving rise to an inference of

discrimination. Tabor v. Hilti, Inc., 703 F.3d 1206, 1216 (10th Cir. 2013).

       The difficulties in this case begin with the second element, just as the district

court found. The most important qualification for this job was the ability to lead

building maintenance mechanics and Ms. Ferguson’s application listed next to no

relevant experience. Neither did she fare any better with the other five listed job

elements. As the subject matter experts noted, Ms. Ferguson never worked in

building maintenance and was unfamiliar with many of the tools and skills regularly

used or required in that field.

       To this Ms. Ferguson replies by pointing to a former maintenance mechanic

leader, Matt Smith, who later opined that she had the ability to do the job. But Mr.

Smith never evaluated Ms. Ferguson against the job elements set forth by the VA,

and neither did he provide any reason to believe the subject matter experts’

evaluation of her experience under those criteria was inaccurate in any way. Ms.

Ferguson notes that she later applied for a similar job with the VA in Topeka and that

the subject matter experts there scored her more highly than Metz and Scanlon had.

But the Topeka experts eventually picked someone else for their job, too. Neither,

for that matter, has Ms. Ferguson identified anything in the record suggesting that the

Topeka VA used the same hiring criteria for its job, that the criteria used for the


                                          -4-
Leavenworth job were somehow improper, or (again) that the subject matter experts

in Leavenworth were incorrect in any way in their evaluation of her experience

against the criteria they employed.

      Even if Ms. Ferguson could satisfy the second element necessary to establish a

prima facie case, the district court found that she would still face trouble with the

third, and again we have to agree. Ms. Ferguson argues that a jury could infer

discrimination from the bare fact that her application wasn’t treated anonymously.

Because Scanlon and Metz knew which application was hers, she argues, a jury could

rationally conclude she was discriminated against on the basis of sex. But nothing in

Title VII or our precedents suggests that an employer who knows an applicant’s

identity must recuse herself from the hiring process or face an inference of unlawful

discrimination in violation of federal law. Equally important, Ms. Ferguson has not

presented any (other) evidence suggesting that the hiring process was unfair, or

suggesting that there was any link between Scanlon and Metz’s recognition of her

application and the score she received. Neither does the record indicate similarly

situated male applicants were treated differently than Ms. Ferguson.

      Trying now a different tack, Ms. Ferguson points to an alleged conversation in

which Mr. Metz told her that he thought his daughter-in-law should stay home and

care for the children rather than go out at night. But one statement about Mr. Metz’s

daughter-in-law without any supporting context does not qualify as meaningful

evidence of a bias against women as Ms. Ferguson asserts, much less establish a


                                          -5-
nexus between this bias and the qualification rating she received. See Timmerman v.

U.S. Bank, N.A., 483 F.3d 1106, 1117-18 (10th Cir. 2007). Ms. Ferguson also

identifies sexually crude comments that, she alleges, other co-workers made. But she

fails to establish any connection between these statements — some allegedly

occurring nearly a decade ago — and the employment decision or the decision-

makers in this case.

       Because the district court was correct in holding that Ms. Ferguson failed to

present a prima facie case of discrimination, we have no need to reach its alternative

holding that her sex discrimination claim independently fails for lack of evidence of

pretext. Neither do we address Ms. Ferguson’s claim for retaliation. Though she

pursued a Title VII retaliation claim in district court, all her arguments in this appeal

concern only her Title VII sex discrimination claim. See Fed. R. App. P. 28(a)(9)(A).

Finally, we see no reversible error in the district court’s denial of Ms. Ferguson’s

request for additional discovery under Fed. R. Civ. P. 56(d), given that she had six

months to conduct discovery and sought additional time without specifying what

further discovery she required or why the time she had already received was

insufficient.

       Affirmed.


                                                Entered for the Court


                                                Neil M. Gorsuch
                                                Circuit Judge

                                          -6-